 

Exhibit 10.25

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) confirms the understanding between David
Schreiber (“Schreiber”) and Vermillion pursuant to which the Company has
retained Schreiber to provide consulting services of the type described below
(collectively, the “Services”), on the terms and subject to the conditions set
forth herein, in connection with the matters referred to herein.

 

1.



Scope of Services and Compensation

(a) Schreiber agrees to perform for the Company, beginning immediately upon the
signing of this Agreement, the Services in relation to the Company’s evaluation
and assessment of the feasibility of various business strategies as outlined by
the Company’s CEO.

(b) Schreiber will also perform other duties from time to time as are reasonably
requested by Company and agreed to by Schreiber

(c) During the term of Agreement, Schreiber will be paid $375-per hour
performing the Services.  Notwithstanding the preceding sentence, Schreiber will
be paid a minimum of $37,500 for the three-month period from the date hereof
(which represents compensation for 100 hours of Services.)  Travel time will not
be billed for.

(d) The Company shall make payments for Services to Schreiber promptly upon
presentation of a statement of services rendered.  Schreiber will invoice the
Company on a monthly basis.

(e) The Company shall reimburse Schreiber for his reasonable out of pocket
costs, including meals, travel, lodging, parking and other expenses incurred
connection with the performance of his duties under this Agreement.  Travel time
will not be billed for.

2.



Period of Performance and Exclusivity

(a) Unless otherwise extended by the parties, the Agreement shall run for an
initial period of three (3) months from the date hereof (the “Initial Term”),
and shall automatically renew for additional three (3) month terms unless either
party provides written notice of its intent not to renew (in each case, if any,
a “Renewal Term”).  The Initial Term and any Renewal Terms shall constitute the
“Term”.

(b) During the term of this Agreement, Schreiber shall not perform Services
related to the Company’s business for any person during the term of this
Agreement other than the Company, or an affiliate of the Company, without the
Company’s prior written consent.

3.



Termination

(a) The Agreement may be terminated by either Schreiber or the Company at any
time upon five (5) days prior written notice.  Upon such a termination,
Schreiber shall be entitled to all accrued payments and reimbursement of
expenses permissible under this Agreement and due to him on the date of
termination.  In Addition, if this Agreement is terminated by the



--------------------------------------------------------------------------------

 

Company before the conclusion of the Term, Schreiber shall be entitled to
receive any amounts due pursuant to the minimum guaranty payment set forth in
Section 1(c).

(b) The parties acknowledge that the provisions of Sections 1, 4 and other
provisions, which may be reasonably interpreted to be intended to do, so shall
survive the expiration or termination of this Agreement.

4.



Indemnification

(a) The Company shall indemnify and hold harmless Schreiber from and against any
and all claims, damages, losses and judgements (including reasonable attorneys’
fees and costs) arising from or related to this Agreement, except to the extent
that the matter giving rise to such claim for indemnity was the result of fraud,
bad faith, recklessness, willful misconduct, the commission of a felony or the
gross negligence of Schreiber.

5.



Contractual Relationship

In performing the services under this Agreement, Schreiber shall operate as, and
have the status of, an independent contractor.  Schreiber shall not have
authority to enter into any contract binding the Company or create any
obligations on the part of the Company except as shall be specifically
authorized by the Company.  The Company and Schreiber will be mutually
responsible for determining methods for performing the Services described in
Section 1 hereof.

6.



Representatives and Notices

All notices provided for herein shall be in writing, and may be served
personally to the Fund representative or its assigns and/or a representative of
Schreiber, at their respective places of business, or by registered mail to the
address of each party, or may be transmitted by facsimile.

7.



Arbitration/Jurisdiction of the Court

Any claim or controversy arising out of, or relating to, this Agreement, or
breach thereof, which is not settled between the signatories themselves, shall
be settled by an independent arbitrator, mutually acceptable to both
parties.  Jurisdiction for any legal action is stipulated by the parties to lie
in the State of New York.

8.



Miscellaneous

This Agreement constitutes the entire agreement between the Company and
Schreiber relating to the provisions of the Services on and after the date of
this Agreement and may not be assigned without the prior written consent of the
other party.  It supersedes all prior communications, representations or
agreements, whether oral or written, with respect to the subject matter hereof,
and has not been induced by any representations, statements or agreements other
than those expressed here.  No agreements, hereafter made between the parties
shall be binding on either party unless reduced to writing and signed by an
authorized officer of the party bound.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  This Agreement shall be,
in all respects, interpreted and construed, and the rights of the parties hereto
governed, by the laws of the State of New York without regard to its conflicts
of laws provisions.





--------------------------------------------------------------------------------

 

 

 

 

 

 

[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Consulting Agreement to be executed as of this 5th day of November,
2014.

 

 

 



Austin, TX  78738

 

 

 

Vermillion, Inc.

By:  /s/ David Schreiber               

By:  /s/ James LaFrance                    

Name: David Schreiber

Name: 

 

Title:   CEO

Date:  November 5, 2014

 

 



--------------------------------------------------------------------------------